Exhibit 10.5
 
THE SECURITIES REFERENCED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE OR DISTRIBUTION
MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR
AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
CONVERTIBLE PROMISSORY NOTE
 
$100,000 
Issuance Date:_1/19/2015_

Lititz, Pennsylvania
 
For value received, Coin Outlet, Inc., a Delaware corporation (the “Company”),
promises to pay to Bitcoin Shop Inc. (the “Holder”), the principal sum of one
hundred thousand dollars ($100,000).  Interest shall accrue from the date of
this Note on the unpaid principal amount at a rate equal to 4.00% per annum,
compounded annually and computed on the basis of the 360-day year of twelve
30-day months.  This Note is one of a series of Convertible Promissory Notes
containing substantially identical terms and conditions issued pursuant to that
certain Convertible Note Purchase Agreement dated January 19, 2015 (the
“Purchase Agreement”).  Such Notes are referred to herein as the “Notes,” and
the holders thereof are referred to herein as the “Holders.”  This Note is
subject to the following terms and conditions.
 
1.           Maturity.  Unless converted as provided in Section 2, principal and
any accrued but unpaid interest under this Note shall be due and payable upon
demand of the Holder at any time after January 31, 2016 (the “Maturity
Date”).  Subject to Section 2 below, interest shall accrue on this Note and
shall be due and payable with each installment of principal.  Notwithstanding
the foregoing, the entire unpaid principal sum of this Note, together with
accrued and unpaid interest thereon, shall become immediately due and payable
upon the commission of any act of bankruptcy by the Company, the execution by
the Company of a general assignment for the benefit of creditors, the filing by
or against the Company of a petition in bankruptcy or any petition for relief
under the federal bankruptcy act or the continuation of such petition without
dismissal for a period of 90 days or more, or the appointment of a receiver or
trustee to take possession of the property or assets of the Company.
 
2.           Next Equity Conversion.
 
(a)           Next Equity Financing.  Principal and (at the Company’s option)
any accrued but unpaid interest under this Note shall be converted on or before
the Maturity Date into equity securities issued in the Company’s next equity
financing (the “Next Equity Securities”) issued and sold at the close of the
Company’s next equity financing in a single transaction or a series of related
transactions yielding gross proceeds to the Company of at least $1,000,000
(excluding conversion of the Notes) (the “Next Equity Financing”).
 
(b)           Terms of Conversion.  The number of shares of Next Equity
Securities to be issued upon such conversion shall be equal to the quotient
obtained by dividing (i) the entire principal amount of this Note plus (if
applicable) any accrued but unpaid interest under this Note by (ii) 80.00% of
the price per share of the majority of the Next Equity Securities sold in the
Next Equity Financing (the “Note Conversion Price”) and the issuance of such
shares upon such conversion shall be upon the terms and subject to the
conditions applicable to the Next Equity Financing and the Company’s Charter and
Bylaws and other corporate governing documents, as determined by the Company and
its investors in their sole discretion.  In the event the Note Conversion Price
exceeds the quotient obtained by dividing (x) $6,000,000 by (y) the sum of (1)
the total number of shares of Common Stock then outstanding (assuming full
conversion and exercise of all convertible or exercisable securities other than
the Notes) and (2) shares of Common Stock issuable to employees, consultants or
directors pursuant to a stock option plan, restricted stock plan, or other stock
plan approved by the Company’s Board of Directors, in lieu of the foregoing
discount, each Note shall automatically be converted into such number of shares
of equity securities issued in the Next Equity Financing determined by dividing
the outstanding principal and at the Company’s option accrued interest of each
Note by the price per share at which the majority of shares of equity securities
issued in the Next Equity Financing are sold, and the holder of each Note shall
also be issued at par value that number of shares of Common Stock necessary so
that the average purchase price per share of such Common Stock together with the

 
-1-

--------------------------------------------------------------------------------

 
 
shares of equity securities issued in the Next Equity Financing issued upon
conversion of each Note is equal to the price per share determined by dividing
(x) $6,000,000 by (y) the sum of (1) the total number of shares of Common Stock
outstanding (assuming full conversion and exercise of all convertible or
exercisable securities other than the Notes) and (2) shares of Common Stock
issuable to employees, consultants or directors pursuant to a stock option plan,
restricted stock plan, or other stock plan approved by the Company’s Board of
Directors.  If the Company elects to convert accrued interest into Next Equity
Securities, this election shall apply equally to all of the Notes.  In the event
that the Next Equity Securities are convertible debt instruments, the Holder
will be issued a convertible debt instrument in an amount equal to the quotient
obtained by dividing (i) the entire principal amount of this Note plus (if
applicable) any accrued but unpaid interest under this Note by (ii) 0.8.  Upon
such conversion of this Note, the Holder hereby agrees to execute and deliver to
the Company all transaction documents related to the Next Equity Financing,
including a purchase agreement and other ancillary agreements, with customary
representations and warranties and transfer restrictions (including a lock-up
agreement in connection with an initial public offering).
 
3.           Change of Control.  In the event of a Change of Control (as defined
below) prior to repayment in full of this Note, immediately prior to such Change
of Control, and at the option of the Holder, the outstanding principal and any
accrued but unpaid interest on this Note shall (a) become immediately due and
payable in cash equal to 1.50 times the outstanding principal and any accrued
but unpaid interest on this Note, or (b) convert into that number of shares of
Common Stock of the Company determined by dividing the entire principal amount
of this Note plus (if applicable) any accrued but unpaid interest under this
Note by the quotient obtained by dividing (x) $6,000,000 by (y) the sum of (1)
the total number of shares of Common Stock then outstanding (assuming full
conversion and exercise of all convertible or exercisable securities other than
the Notes) and (2) shares of Common Stock issuable to employees, consultants or
directors pursuant to a stock option plan, restricted stock plan, or other stock
plan approved by the Company’s Board of Directors.  The term “Change of Control”
means (i) a sale of all or substantially all of the Company’s assets other than
to an Excluded Entity (as defined below), (ii) a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, limited liability company or other entity other
than an Excluded Entity, or (iii) the consummation of a transaction, or series
of related transactions, in which any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of all of the Company’s then outstanding
voting securities.  Notwithstanding the foregoing, a transaction shall not
constitute a Change of Control if its purpose is to (A) change the jurisdiction
of the Company’s incorporation, (B) create a holding company that will be owned
in substantially the same proportions by the persons who hold the Company’s
securities immediately before such transaction, or (C) obtain funding for the
Company in a financing that is approved by the Company’s Board of Directors.  An
“Excluded Entity” means a corporation or other entity of which the holders of
voting capital stock of the Company outstanding immediately prior to such
transaction are the direct or indirect holders of voting securities representing
at least a majority of the votes entitled to be cast by all of such
corporation’s or other entity’s voting securities outstanding immediately after
such transaction.
 
4.           Mechanics and Effect of Conversion. No fractional shares of the
Company’s capital stock will be issued upon conversion of this Note.  In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company will pay to the Holder in cash the amount of the unconverted principal
and interest balance of this Note that would otherwise be converted into such
fractional share.  Upon conversion of this Note pursuant to Section 2, the
Holder shall surrender this Note, duly endorsed, at the principal offices of the
Company or any transfer agent of the Company.  At its expense, the Company will,
as soon as practicable thereafter, issue and deliver to such Holder, at such
principal office, a notice of issuance for the number of shares to which such
Holder is entitled upon such conversion, together with any other securities and
property to which the Holder is entitled upon such conversion under the terms of
this Note, including a check payable to the Holder for any cash amounts payable
as described herein.  Upon conversion of this Note, the Company will be forever
released from all of its obligations and liabilities under this Note with regard
to that portion of the principal amount and accrued interest being converted
including without limitation the obligation to pay such portion of the principal
amount and accrued interest.  Upon conversion of the principal amount of this
Note into the Company’s equity securities, any interest accrued on this Note
that is not by reason of Section 2 simultaneously converted into such equity
securities shall be immediately paid to the Holder.
 

 
-2-

--------------------------------------------------------------------------------

 
 
5.           Payment; Prepayment.  All payments shall be made in lawful money of
the United States of America at such place as the Holder hereof may from time to
time designate in writing to the Company.  Payment shall be credited first to
the accrued interest then due and payable and the remainder shall be applied to
principal.  The Company may prepay this Note at any time without penalty with
the written consent of at least a majority in interest of the Holders.
 
6.           Stockholders, Officers and Directors Not Liable.  In no event shall
any stockholder, officer or director of the Company be liable for any amounts
due or payable pursuant to this Note.
 
7.           Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in this Note or the Purchase Agreement (the “Loan Documents”), the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”).  If the Holder shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal remaining
owed under this Note or, if it exceeds such unpaid principal, refunded to the
Company.  In determining whether the interest contracted for, charged, or
received by the Holder exceeds the Maximum Rate, the Holder may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of this Note.
 
8.           Action to Collect on Note.  If action is instituted to collect on
this Note, the Company promises to pay all costs and expenses, including
reasonable attorney’s fees, incurred in connection with such action.
 
9.           Loss of Note.  Upon receipt by the Company of evidence satisfactory
to it of the loss, theft, destruction or mutilation of this Note or any Note
exchanged for it, and indemnity satisfactory to the Company (in case of loss,
theft or destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor.
 
10.           Miscellaneous.
 
(a)           Governing Law.  The validity, interpretation, construction and
performance of this Note, and all acts and transactions pursuant hereto and the
rights and obligations of the Company and Holder shall be governed, construed
and interpreted in accordance with the laws of the state of Delaware, without
giving effect to principles of conflicts of law.
 
(b)           Entire Agreement.  This Note, together with the Purchase Agreement
and the documents referred to therein, constitute the entire agreement and
understanding between the Company and the Holder relating to the subject matter
herein and supersedes all prior or contemporaneous discussions, understandings
and agreements, whether oral or written between them relating to the subject
matter hereof.
 
(c)           Amendments and Waivers.  Any term of this Note may be amended only
with the written consent of the Company and at least a majority in interest of
the Holders.  Any amendment or waiver effected in accordance with this
Section 10(c) shall be binding upon the Company, each Holder and each transferee
of any Note.
 
(d)           Successors and Assigns.  The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the Company and the Holder.  Notwithstanding the foregoing, the
Holder may not assign, pledge, or otherwise transfer this Note without the prior
written consent of the Company.  Subject to the preceding sentence, this Note
may be transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company.  Thereupon, a new note for the
same principal amount and interest will be issued to, and registered in the name
of, the transferee.  Interest and principal are payable only to the registered
holder of this Note.

 
-3-

--------------------------------------------------------------------------------

 
 
(e)           Notices.  Any notice, demand or request required or permitted to
be given under this Note shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in the Company’s books and records.
 
(f)           Counterparts.  This Note may be executed in any number of
counterparts, manually or electronically, each of which when so executed and
delivered shall be deemed an original, and all of which together shall
constitute one and the same instrument.
 
[Signature Page Follows]


 

 
-4-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Convertible Promissory Note as
of the date first set forth above.
 
THE COMPANY:
 
COIN OUTLET, INC.
 
 
By:                                                                
 
Eric Grill
Chief Executive Officer
 
Address:
 
3 Sunrise Drive
Lititz, Pennsylvania  17543
 


 
AGREED TO AND ACCEPTED:
 
THE HOLDER:
 
BITCOIN SHOP INC.
 
 


 
(Signature)
 
Address:
1901 North Fort Myer Drive, Suite #1105
Arlington, VA  22209
 
